DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments are not considered persuasive in overcoming the previous prior art of record. The examiner acknowledges that the applicant has addressed the previous 112(b) rejections regarding use of the terms “medical grade”, “the same”, and “a scent embedded therein”. However, claim 2 was canceled which claim 3 depends on. For purposes of examination it is assumed claim 3 is dependent on claim 1. Applicant has also addressed the informalities regarding the abstract. The applicant amended claim 1 to include limitations of claims 2 and 4. However, claims 2 and 4 did not previously contain subject matter that would place the application in a condition for allowance. Consequently, claim 1 has been changed from 102 rejection to a 103 rejection as described below, and claims 1, 3 and 5-8 remain rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is dependent on claim 2 which has been canceled. For purposes of examination, the examiner assumes that claim 3 is meant to depend upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US Pub. 2011/0197818 A1) in view of Cargill (US Pub. 2005/0118383 A1) and MacDonald (US Pub. 2007/0026209 A1). 
Regarding claim 1, Simon discloses a pet bed liner comprising: 
a water-resistant material (Pg. 6, [0096], lines 1-5: “FIG. 24 is a schematic illustration 440 of an alternate embodiment of an enhanced pet bed 100j having an intermediate moisture resistant cover 442, such as but not limited to a water resistant fabric cover having a zipped closure, or a petLINENS™ waterproof/breathable cover”), sized and configured to take the shape of a resting element (Abstract, lines 1-4: “An enhanced pet bed comprises an outer cover having an inner volume, and at least one stuff sack that is preferably porous, for placement within the inner volume of the outer cover”), and having an elastic strap disposed proximal to an outside edge configured to cinch the outside edge on the resting element (Pg. 6, [0097], lines 5-16: “In the exemplary embodiment seen in FIG. 25, the moisture resistant layer 462 comprises a mechanism 464 for attaching or otherwise positioning the moisture resistant layer 462 as desired within the interior 143 of the outer duvet cover 104. For example, the attachment mechanism 464 may comprise any of one or more elastic bands that stretch around the enhanced stuff sack 104 or around opposing corners of the enhanced stuff sack 104. As well, the attachment mechanism 464 may alternately comprise an elastic band sewn or otherwise attached the periphery of the moisture resistant layer 462, wherein the moisture barrier 462 may be tucked around the enhanced stuff sack 104”);
and a scent embedded into the material (Pg. 1, [0017], lines 5-11: “While the enhanced inner stuff sack may be filled with a wide variety of stuffing items, the stuff sack is preferably at least partially filled with a plurality of items supplied by the owner or handler of the pet, such as but not limited to clothing, blankets, pillows, and stuffed toys, which may preferably inherently include a scent that is desirable or comforting to the intended animal”)
However, Simon does not disclose as taught by Cargill, a scent embedded into the material made from an essential oil (Pg. 8, [0096], lines 8-12: “Furthermore, the super-absorbing core 18 may also incorporate other chemical products including essential oils, such as peppermint, eucalyptus, lavender and other essential oils for aroma therapy effects”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scent of the pet bed liner of Simon to be an essential oil as taught by Cargill as it might be the optimal substance for attracting a pet.
Simon does not disclose as taught by MacDonald, a water-resistant breathable nonwoven spunbond polypropylene (Pg. 2, [0024], “As used herein the term "nonwoven fabric or web" refers to a web having a structure of individual fibers or threads which are interlaid, but not in an identifiable manner as in a knitted fabric. Nonwoven fabrics or webs have been formed from many processes such as, for example, meltblowing processes, spunbonding processes, bonded carded web processes”. Pg. 3, [0036], lines 18-21: “Examples of suitable cover materials include rayon, bonded carded webs of polyester, polypropylene, polyethylene, nylon, or other heat-bondable fibers”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet bed liner of Simon to be made of spunbond polypropylene as taught by MacDonald as that might be the optimal material for providing water resistance and breathability.
Regarding claim 3, Simon as modified by Cargill and MacDonald discloses the claimed invention in addition to as taught by Cargill, the scent comprises an essential oil selected from the group consisting of eucalyptus oil, jasmine oil, and combinations thereof (Pg. 8, [0096], lines 8-12: “Furthermore, the super-absorbing core 18 may also incorporate other chemical products including essential oils, such as peppermint, eucalyptus, lavender and other essential oils for aroma therapy effects”).
Regarding claim 5, Simon as modified by Cargill and MacDonald discloses the claimed invention except for the medical grade material comprises spunbond polypropylene weighing 35 g/m2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the weight of the polypropylene to be 35 g/m2 as this might be the ideal weight for this material, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Simon as modified by Cargill and MacDonald discloses the claimed invention in addition to as taught by Simon, the bed liner is sized and configured to be placed over a pet bed, wherein the outside edge of the bed liner is configured to fit around and under the pet bed with the medical grade material forming a surface on a top of the pet bed (Abstract, lines 1-4: “An enhanced pet bed comprises an outer cover having an inner volume, and at least one stuff sack that is preferably porous, for placement within the inner volume of the outer cover”).
Regarding claim 7, Simon as modified by Cargill and MacDonald discloses the claimed invention in addition to as taught by Simon, the bed liner is sized and configured to be placed over a diaper changing table, wherein the outside edge of the bed liner is configured to fit around and under the diaper changing table with the medical grade material forming a surface on a top of the diaper changing table (While the cover of the pet bed is not explicitly intended for use on a diaper changing table, it is capable of having the outer cover removed. The outer cover could then be placed over a variety of items such as a diaper changing table). 
Regarding claim 8, Simon as modified by Cargill and MacDonald discloses the claimed invention in addition to as taught by Simon, the bed liner is sized and configured to be placed over a seat cushion, wherein the outside edge of the bed liner is configured to fit around and under the seat cushion with the medical grade material forming a surface on a top of the seat cushion (While the cover of the pet bed is not explicitly intended for use on a diaper changing table, it is capable of having the outer cover removed. The outer cover could then be placed over a variety of items such as a seat cushion).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649